DETAILED ACTION
Introduction
Claims 1-9 have been examined in this application.  Claims 1, 2, 4, and 8 are original. Claims 3, 5-7, and 9 are amended. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2017-179944 filed in Japan on 09/20/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Response to Amendments
The amendments to the abstract and claims filed 3/12/2020 are accepted and the amended claims have been examined in this application.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a request part configured to request that an occupant performs an operation..." in Claim 1,
(b) "a detection part configured to detect the operation task..." in Claim 1,
(c) "a determination part configured to determine whether or not the occupant is able to operate the steering wheel..." in Claim 1,
because the claim limitations uses the generic placeholder “part” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) specification ¶0006, 0036 state that the request part comprises a light source such as an LED or lamp,
(b) specification ¶0037 states that the detection part corresponds to a sensor,
(c) specification ¶0035, 0041 state that the determination part is implemented in the controller, as an ECU or microcomputer, the determination part therefore corresponding to the hardware and algorithms for the functions

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 4, the claim recites the limitation “the designated position is a position that corresponds to the detection part at which a gripping time of the occupant, which is preliminarily detected by the detection part in a case in which the vehicle travels in a manual operation mode, is 
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).”

Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation “the designated position is a position that corresponds to the detection part at which a gripping time of the occupant, which is preliminarily detected by the detection part in a case in which the vehicle travels in a manual operation mode, is shortest at the respective left and right sides with respect to the vehicle straight advancing steering position of the steering wheel” renders the claim indefinite. The term “shortest” appears to modify the gripping time of the occupant, however, it is not clear what the gripping time being “shortest” is relative to and what other times are being considered or compared against such that one may be the “shortest,” or if the term is describing some minimum time in order for a position to qualify as a designated position, or something else. Upon review of the specification for clarification, there does not appear to be any additional description of the limitation (see Claim Rejections under 112(a) above). The claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as the designated position being a learned position that corresponds to the detection part at which a gripping time has been previously evaluated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2021/0146943A1 (Oniwa et al.) in view of Publication US2015/0346724A1 (Jones et al.).

Regarding Claim 1, Oniwa et al. discloses an operation status detection device (see [0059-0060] vehicle control system 1), comprising:
a request part (see Figure 6, [0112] HMI 400 of the vehicle control system, including light emitters 430R and 430L) configured to request that an occupant performs an operation task (see Figure 31, [0252-0253] when manual driving is necessary per S302, a request for hands-on is made in S304, and [0240] the HMI controller 120 can change the light emission state to transmit light or blink when the HMI controller 120 requests the occupant to perform hands-on) of gripping a designated position of a steering wheel (see [0254] the hands-on state corresponding to gripping the portion designated by grip sensor 82A (Figure 6)), which is gripped and operated by the occupant when the occupant performs a driving operation (see Figure 31, the hands-on state (yes in S306) for manual operation of the vehicle in S324, wherein [0111-0113] the occupant operates the “driving operator 80” which is the steering wheel 82);
a detection part (see Figure 6, [0113] grip sensor 82A) configured to detect the operation task of the occupant relative to the steering wheel (see Figure 31, [0254] determining the hands-on state using the grip sensor 82A); and
(see [0250] the process of Figure 31 by master controller 100, which [0074] is a CPU executing a program) configured to determine whether or not the occupant is able to operate the steering wheel (see Figure 31, determining either manual operation in S324 (the occupant is able to operate the steering wheel) or alternative control in S318 wherein [0170] the vehicle is controlled to stop in a particular area (when the operator is not able to operate the steering wheel)) based on whether or not completion of the operation task is detected by the detection part within a predetermined time after the request part requests the operation task (see Figure 31, S306-S310, [0254-0257] based on whether the hands-on task is detected in S306 within the first pre-determined time).

Oniwa et al. further discloses an electric motor for driving the steering components (see [0110]).

Oniwa et al. does not explicitly recite:
a steering wheel… which is operated by a driving assist device of a vehicle when the driving operation is performed by the driving assist device.
In other words, it is not explicit in Oniwa et al. that the operation of the motor would also drive the steering wheel itself.

However, Jones et al. teaches a steering system for driving assist functions (see [0012, 0020] actuators for autonomous driving including steering, including:
a steering wheel which is operated by a driving assist device of a vehicle when the driving operation is performed by the driving assist device (see [0022], In an autonomous mode of operation, inputs to the steering wheel 104 can be performed automatically by the processor 142. The processor 142 and the steering controller 122 can send command signals to the feedback motor 110 of the steering wheel 104, to indicate the steering input, by [0013] providing force to the steering wheel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Oniwa et al. to additionally operate the steering wheel by the driving assist device, as is taught by Jones et al., with the motivation of improving operator confidence and satisfaction by providing steering feel feedback and by indicating to the operator what inputs are being sent to the steering system (see Jones et al. [0013, 0022]).

Regarding Claim 2, Oniwa et al. discloses the operation status detection device according to claim 1, wherein the request part includes a light emitting part that is mounted on the steering wheel (see Figure 6, [0112] light emitters 430R and 430L on steering wheel spokes), and that performs one of calling an occupant's attention to performance of the operation task (see [0240] emitters emitting light as part of the request for hands-on operation) or notifying the occupant of the designated position, by being turned on.
Examiner's note: since the claim uses the phrase "one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 3, Oniwa et al. discloses the operation status detection device according to claim 1, wherein the designated position is disposed at one place on each of left and right sides, with respect to a vehicle straight advancing steering position, of the steering wheel (see [0113] grip sensor 82A and see Figure 6, having left and right portions relative to a centered position).

Regarding Claim 5, Oniwa et al. discloses the operation status detection device according to claim 1, wherein the determination part is configured to determine that the occupant is able to operate (see Figure 31 (performed by the master controller (determination part), wherein it is determined that the occupant is able to operate the steering wheel (yes at S306 leading to S324) based on the completion within the first predetermined time being elapsed (e.g. “no” at S310 followed by “yes” at S306)).

Regarding Claim 6, Oniwa et al. discloses the operation status detection device according to claim 1, wherein the determination part is configured to determine that the occupant is able to operate the steering wheel in a case in which a completion state of the operation task continues (see Figure 33, the control aspect being set/determined as manual driving in a case of continued hands-on presence).

Regarding Claim 7, Oniwa et al. discloses the operation status detection device according to claim 1, wherein the request part requests the operation task again (see Figure 31, the process returning at the end, i.e. the request at S306 may occur a second time in a subsequent running of the process) in a case in which completion of the operation task is not detected within a predetermined time after the operation task is requested (see Figure 31, the “return” path occurring in a case where completion of the operation task was not done within the first pre-determined time (“no” at S306, “yes” at S310, then executing alternative control at S318 and returning).

Regarding Claim 9, Oniwa et al. discloses the operation status detection device according to claim 7, wherein the determination part is configured to determine that the occupant is not able to operate the steering wheel when the completion of the operation task is not detected within the predetermined time (see Figure 31, “no” at S306 and “yes” at S310) despite the operation task having (see Figure 31, despite the hands-on request being made one time, as determined in S308).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2021/0146943A1 (Oniwa et al.) in view of Publication US2015/0346724A1 (Jones et al.), further in view of Publication US2012/0232751A1 (Guspan).

Regarding Claim 4, Oniwa et al. further discloses the driver contacting the steering wheel in a case in which the vehicle travels in a manual operation mode (see Figure 31, [0252-0254] manual driving requiring hands-on).

Oniwa et al. does not explicitly recite the operation status detection device according to claim 3, wherein: the operation status detection device includes a plurality of the detection parts on each of the left and right sides, with respect to the vehicle straight advancing steering position, of the steering wheel, and
the designated position is a position that corresponds to the detection part at which a gripping time of the occupant, which is preliminarily detected by the detection part in a case in which the vehicle travels in a manual operation mode, is shortest at the respective left and right sides with respect to the vehicle straight advancing steering position of the steering wheel.

However, Guspan teaches a system for customizing detection in a steering wheel (see Figures 2, 5, [0066-0067] programming activation controls on a steering wheel), 
wherein: the operation status detection device includes a plurality of the detection parts on each of the left and right sides, with respect to the vehicle straight advancing steering position, of the (see Figure 1, plural sensing locations (on each of right and left hand sides) and ([0044] Figure 2) the sensing locations having plural sensing elements), and
the designated position is a position that corresponds to the detection part (see [0067-0068] particular sensing locations being programmed to a particular function) at which a gripping time of the occupant, which is preliminarily detected by the detection part, is shortest (see [0068] the programming can include squeezing for a certain length of time such that the command is squeezing “at least five seconds.” I.e. the preliminary detection for programming is the shortest viable command) at the respective left and right sides with respect to the vehicle straight advancing steering position of the steering wheel (see [0068] for example squeezing both the ten o’clock and two o’clock positions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the designated position in Oniwa et al. to be a programmable position with the particular sensing and time constraints as taught by Guspan, with the motivation of increasing safety and convenience by reducing unintended activation of steering wheel based control inputs (see Guspan [0004]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2021/0146943A1 (Oniwa et al.) in view of Publication US2015/0346724A1 (Jones et al.), further in view of Publication US2011/0246028A1 (Lisseman et al.).
Regarding Claim 8, as above, Oniwa et al. discloses repeated requests.

Oniwa et al. does not explicitly recite the operation status detection device according to claim 7, wherein the designated position is changed when the operation task is requested again.
Lisseman et al. teaches a technique to detect an operation task (see e.g. Claim 1, determining hands on a steering wheel),
wherein the designated position is changed when the operation task is requested again (see Figure 5, two zones of the steering wheel being required in 84 and only one zone required in 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the designated position required in Oniwa et al. to change, as is taught by Lisseman et al., with the motivation of increasing the robustness and flexibility of the system to detect additional touch points and balance safety and driver demand by allowing for changing settings of the minimum amount of touch zones needed for safe driving (see Lisseman et al. [0017]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20160068103-A1 teaches subject matter including evaluating patterns in time and space of hand pressures to determine proper steering wheel grasp (see e.g. [0029]).
US-20170248954-A1 teaches subject matter including determination of continued operation intention from a driver for switching from autonomous to manual driving (see e.g. Figure 2).
US-20180046185-A1 teaches subject matter including notification of a request for manual driving using lights (see e.g. Figure 11, [0038]).
US-20180203444-A1 teaches subject matter including requesting preparatory action for manual driving including display (see e.g. [0073]).
US-20180348758-A1 teaches subject matter including a steering wheel with light emitting units and determination of a steering wheel hands on or off state (see e.g. Figure 6, [0160]).
US-20180373250-A1 teaches subject matter including a steering wheel with light emitting units and determination of a steering wheel hands on or off state (see e.g. Figure 6, Figure 31).
US-20190283777-A1 teaches subject matter including a touch sensor detecting steering wheel grip and light indicators for notifying mode information (see e.g. [0076, 0090], Figure 6).
US-20210146962-A1 teaches subject matter including requesting hands-on operation of a steering wheel and steering wheel lights (see e.g. Figures 6, 32).
US-20210146954-A1 teaches subject matter including requesting hands-on operation of a steering wheel and steering wheel lights (see e.g. Figures 6, 31).
JP-2017007478-A teaches subject matter including a warning for manual driving using lights and a grip recognition unit (see e.g. [0006] in translation)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/P.A./               Examiner, Art Unit 3669                                                

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619